Citation Nr: 1626903	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy.

2.  Entitlement to an initial evaluation higher than 30 percent for tension headaches.  

3.  Entitlement to an initial evaluation higher than 10 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia prior to January 13, 2009.  

4.  Entitlement to an initial evaluation higher than 30 percent for PTSD with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia since January 13, 2009.  

5.  Entitlement to an initial evaluation higher than 20 percent for chronic cervical spine strain prior to February 27, 2014.  

6.  Entitlement to an initial evaluation higher than 30 percent for chronic cervical spine strain since February 27, 2014.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

8.  Entitlement to an initial evaluation higher than 10 percent for neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet.  

9.  Entitlement to an initial compensable evaluation for residuals of left hand fractured second metacarpal.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1973 to June 1976, December 2001 to May 2002, February 2003 to May 2004 and May 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2012.  A transcript of that hearing is of record.  

This case was remanded for further development in September 2012. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine with bilateral radiculopathy is as likely as not attributable to the service connected neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet.  

2.  Tension headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  PTSD with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

4.  Prior to February 27, 2014, chronic cervical spine strain was not manifested by forward flexion of the cervical spine 15 degrees or less nor was there favorable ankylosis of the entire cervical spine.  

5.  Since February 27, 2014, chronic cervical spine strain is not manifested by unfavorable ankylosis of the entire cervical spine.  

6.   The Veteran's hearing impairment has been no worse than Level I in the right ear and Level I in the left ear.

7.  Neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet is not manifested by acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  

8.  Residuals of left hand fractured second metacarpal is manifested by extension limited by more than 30 degrees with pain. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection on a secondary basis for degenerative disc disease of the lumbar spine with bilateral radiculopathy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for an initial evaluation higher than 30 percent for chronic headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

3.  The criteria for a uniform rating of 30 percent disabling, but no higher, for PTSD with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

4.  Prior to February 27, 2014, the criteria for an initial evaluation higher than 20 percent chronic cervical spine strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

5.  Since February 27, 2014, the criteria for an initial evaluation higher than 30 percent chronic cervical spine strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

6.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

7.  The criteria for an initial evaluation higher than 10 percent neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2015).  

8.  The criteria for an initial 10 percent evaluation for residuals of left hand fractured second metacarpal, but no higher, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5229 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letters in November 2005, January 2006 and July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION 	

The Veteran appeals the denial of service connection for a lumbar spine disability.  During the May 2006 VA examination, the Veteran reported that he made 53 parachute jumps and had a couple of hard hits during service.  Although his back started to hurt during his first period of service, he reported that he did not have it looked at then.  When examined by VA in October 2009, the Veteran recalled that he hurt his back "real bad" during summer camp in 1986 or 1987.  He stated that the medical provider worked on him and that he was placed on bedrest for a few days.  He also reported at that time some bad landings and back pain while on active duty in the 1970s.  

During his July 2012 hearing, the Veteran reported that he injured his back because of jumps in service in 1978.  He stated that it was then aggravated by work and reaggravated again in Kuwait.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed before the amendment, and as such the current version of 38 C.F.R. § 3.310 is inapplicable to the claim on appeal.

In June 1991, private examiner Dr. D stated that the Veteran had a history of bending over at work and sustaining a severe lumbar stain approximately 1
year ago, and that he re-injured the back in the fall of 1990 in a similar way.  

In March 1992, it was noted that in June 1990 the Veteran was involved in a work related accident while working as a machine operator.  While picking up a box, he was bending and twisting and felt a burning sensation in his lower back.  It was noted that "his past medical history is positive for no other back problems."
      
In January 2009, private examiner Dr. P stated that he has been treating the Veteran for over 20 years and that he had a history of parachuting while in the Army from 1973 to 1979.  It was noted that the Veteran reported some impact trauma to his lumbar spine during his parachute landings.  Dr. P also noted that the Veteran has a history of tarsal tunnel syndrome of both feet and that he has a history of an altered gait.  According to Dr. P, it appeared from his history that the degeneration of the Veteran's lumbar spine was as least likely as not caused by trauma from landing when he was parachuting, the alteration of his gait as a result of the tarsal tunnel syndrome, as well as a history of being in Iraq walking around with 100 pounds of equipment on his back every day which aggravated or exacerbated the condition.  

After review of the record, the October 2009 VA examiner opined that the Veteran's lumbar spine disability was not caused by or a result of parachute jumps.  She reasoned that the Veteran was treated once for acute back pain in June of 1978 and that there is no evidence of a chronic back condition in service.  She noted that there is no mention of back pain again until he had a work related back injury.  The VA examiner also opined that the Veteran's lumbar spine disability was less likely than not (less than a 50/50 probability) caused by his service connected foot disability.  She reasoned that the Veteran has metatarsalgia which does not cause
lumbar degenerative disc disease or altered gait, and that the Veteran's gait was normal on examination.  The VA commented that the Veteran had a normal gait on examination that day and on past VA examination in June 2006.  If the gait has been abnormal at times, she stated that it was most likely due to neuropathy.

In a statement received in September 2011, Dr. M stated that he had been treating the Veteran since January 2005 for various medical conditions.  Dr. M stated that he  reviewed the Veteran's DD 214 which verifies his history of training as a paratrooper at  Fort Bragg from 1976-1977 and that while stationed there he made at least 100 jumps including his training jumps from a stationary base and from actual aircraft.  Dr. M noted that during this time the Veteran suffered from injuries to his feet due to his training as a paratrooper.  He opined that it was at least as likely as not that the Veteran's lumbar stenosis with disc bulge and nerve impingement which includes bilateral leg radiculopathy with sciatica has been aggravated beyond the normal progression of the medical condition by his service connected bilateral foot injury. 

The January 2013 VA examiner opined that the degenerative disc disease of the lumbar spine was not caused by or a result of a specific exposure event experienced by the Veteran during service in Southwest Asia.  He reasoned that review of medical literature reveals no evidence of a link between exposures in the Gulf and joint or disc pathology.  He also noted that private sector records indicate the back condition began as the result of a work-related injury.  

The February 2014 VA examiner opined that the Veteran's lumbar spine condition was less likely than not (less than 50 percent probability) proximately due to or the result of his service connected condition.  He reasoned that service treatment records showed one complaint of low back pain and that no objective
findings were noted.  He stated that no further treatment was shown while in service. 

After review of the record, the Board finds that service connection for 
degenerative disc disease of the lumbar spine with bilateral radiculopathy is warranted as secondary to the service connected neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet.  To that end, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  The record contains positive evidence addressing the relationship between the Veteran's lumbar spine disability and his service connected neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet.  To that end, private examiners Dr. P has opined that 
the Veteran's lumbar spine disability was at least likely as not caused by trauma from landing when he was parachuting, the alteration of his gait as a result of the tarsal tunnel syndrome, as well as walking around with 100 pounds of equipment on his back every day which aggravated or exacerbated the condition.  Dr. M further opined it was at least as likely as not that the Veteran's lumbar spine disability has been aggravated beyond the normal progression of the medical condition by his service connected bilateral foot injury. 

The Board is mindful of the opinions of the October 2009, January 2013 and February 2014 VA examiners.  The Board finds, however, that the Veteran's credible statements, outpatient treatment records, opinions of Dr. P and Dr. M place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, the claim of entitlement to degenerative disc disease of the lumbar spine with bilateral radiculopathy as secondary to the service connected neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet is granted.  

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Tension Headaches

The Veteran was granted service connection for tension headaches in a December 2009 rating decision.  He was granted a noncompensable evaluation at time.  In a June 2012 rating decision, however, he was assigned an initial evaluation of 30 percent disabling.  He appeals the initial rating assigned.  

The Veteran's tension headaches are rated under Diagnostic Codes 8199-8100.  
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  Diagnostic Code 8100 provides ratings for migraine headaches.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

During the October 2009 VA examination, the Veteran reported headaches secondary to his neck.  He reported the pain moves from his neck into the back of his head.  They occurred one to two times a week with an intensity of 8/9 out of 10.  The pain was in back of head/behind ears and last all day long with occasional nausea and vomiting.  It was noted that they were not prostrating.  It was noted that his disability had significant effects on his usual occupation and moderate impairment in performing chores, recreation, shopping and traveling.  Tension headaches were diagnosed.

In a statement received in September 2011, Dr. M noted that the Veteran reported that he suffers from debilitating headaches at least three times a week.  It was noted that they start in the back of his head due to his chronic disc disease and as the strain becomes worse he begins to feel more pressure and pain in his head.  The headache traveled to the front and side of his head and quickly became migraine in nature it was stated.  The Veteran reported he has to stop what he is doing and remain in a dark, quiet place until the throbbing headache subsides.  Dr. M expressed that the Veteran's headaches that originate as a result of his cervical injury do become throbbing and migraine like if he does not lie down in a certain position to relieve the pressure on his cervical spine.  

During his July 2012 hearing, the Veteran reported that he had headaches that lasted from two to six hours.   

In the February 2014 VA examination, the Veteran reported headaches that start in the back of his neck and work their way to the back of his scalp.  He reported these occur a couple times a week and are an 8 on a scale of 1-10 in severity.  He denied any nausea or emesis but his headaches were noted to be associated with sensitivity to light.  The VA examiner found that he did not have characteristic prostrating attacks of migraine or nonmigraine headache pain.  It was noted that when he has headaches pain and stiffness, it is difficult to work and he loses his patience secondary to the pain.  

Based on review of the record, the Board finds against a rating higher than 30 percent for the service connected tension headaches.  To that end, the record reflects complaints of headaches with sensitivity to light and occasional nausea and vomiting.  The lay and medical evidence demonstrates that the Veteran's headaches are frequent and can be disabling at times.  While his headaches may be disabling at times, the VA examiner has found that he does not have characteristic prostrating attacks of migraine or nonmigraine headache pain.  Furthermore, although it is shown that the Veteran has difficulty working when he has headache pain and stiffness, there has been no showing that his headaches impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability.  

The criteria for a 50 percent rating requires an evidentiary showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  As all the conditions listed for the 50 percent criteria have not been met, the Board finds that a higher evaluation under Diagnostic Code 8100 is not warranted.  

PTSD 

The Veteran was granted service connection for PTSD with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia in an April 2008 rating decision.  He was granted an evaluation of 10 percent prior to January 13, 2009 and a rating of 30 percent thereafter.  He appeals the initial ratings assigned.  

The Veteran's disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240   (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence of record, the Board finds that a uniform 30 percent disability rating for PTSD with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia is warranted.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

When examined by VA in August 2005, the Veteran reported that he had been married for 24 years to his wife and that they had two sons.  While he stated that he and his wife had their differences, he stated that his relationship was good.  He noted that he had thoughts of self-harm about two to four months prior without plan.  He also had "crazy thoughts" of getting even with people who had done him wrong in the military but never tried to follow through as he recognized the consequences of his actions.  His last thoughts were a month prior.  

In September 2005, the Veteran reported impaired sleep, diminished concentration, irritability, some avoidance and poor memory.  Examination revealed he was alert, oriented, cooperative and calm.  His affect was mildly dysphoric, intelligence seemed in the average range and his speech was goal directed.  There were no noted delusions or admitted hallucinations.  He admitted to historic suicidal rumination but denied it was a current issue with him.  

During the May 2006 VA examination, the Veteran reported that his marriage was good and that he got along with his sons until lately.  He reported having a few good friends who fish together and help each other with their respective houses.  At that time, he worked full time in an aluminum mill.  He reported that he fished, watched sports, helped his step father and tended to his garden during his free time.  
Examination revealed he was casually dressed, speech was unremarkable, attention intact and orientation was intact.  His immediate memory was mildly impaired.  His thought process, insight, judgment, thought content and intelligence were essentially normal.  He was without panic attacks, obsessive behavior, inappropriate behavior and/or hallucinations.  However, occasional suicidal and homicidal thoughts, and episodes of violence were noted.  A GAF score of 65 was assigned.  

Given the evidence discussed in the VA examinations, VA outpatient treatment records and the lay statements of record, the Board finds that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was shown prior to January 13, 2009.  In making this determination, the Board is mindful that the May 2006 VA examiner stated that the Veteran described reasonably intact family and social functioning as well as recreational interests.  The Board notes, however, that during this period of time the Veteran also had occasional suicidal and homicidal thoughts, and episodes of violence, and he was shown to have mildly impaired memory, discomfort in crowded situations, impaired sleep, diminished concentration, irritability and some avoidance.  In light of the above, the Board finds that the criteria for a uniform 30 percent rating is warranted.
 
The Board, however, finds against the assignment of a rating higher than 30 percent for PTSD for any period during this appeal as a majority of the type of criteria contemplated for a 50 percent rating under Code 9411 have not been demonstrated.

In the January 2009 evaluation by private examiner S.B.W., Ph.D., it was noted that the Veteran was appropriately groomed and casually attired.  His thoughts were coherent, affect was bland/unvarying and mood uncomfortable.  He endorsed some items that were consistent with symptoms of anxiety and low self-esteem.  He admitted to suicidal thoughts with a plan.  There were no obvious indications of psychotic distortions including hallucinations.  His insight and judgment appeared normal.  It was noted that his sleep is impaired and that his wife does not like to sleep with him because he jumps and hits.  It was also reported that he does not like anyone next to him while he is driving which results in him being aggravated during traffic.  

The Veteran acknowledged that he had a couple of friends and it was noted that he relied on his wife for support for some things.  Although he reported that he was not involved in his community, it was noted that his interests included fishing, camping and going to the mountains.  He also took care of his elderly neighbor's yard.  The Veteran was employed by the Boilermakers Union and worked night shifts but was dissatisfied with his work schedule.  A GAF score of 53 was assigned.  

During the May 2010 VA examination, the Veteran reported being married for 31 years and that his marriage was better since they were separated while he was on active duty.  He reported he has some conflict with one son.  He noted that friends visit them or they visit friends, and they go out to eat occasionally.   The Veteran enjoyed fishing, camping and going to the beach with his family.  

The VA examiner noted that the Veteran works fulltime in Wheeling and spends the workweek in Wheeling but goes home on weekends.  His marriage is intact and he and his wife have a satisfying social life.  He has no occupational problems except related to pain in his feet and neck.  Examination revealed he was neatly groomed, speech was unremarkable, affect was normal, and his attitude was cooperative, friendly and relaxed.  He was oriented, attention was intact, thought content and processes were unremarkable, and he was without delusions.  Judgment, insight, memory and intelligence appeared normal.  He had sleep impairment.  There was no inappropriate behavior, obsessive behavior and/or homicidal or suicidal thoughts.  Although two fistfights provoked by others in 2009 were reported, impulse control was noted as fair.  He had symptoms of hypervigilance, sleep impairment, avoidance and irritability or outbursts of anger.  A GAF score of 68 was assigned.  

In the November 2010 evaluation by private examiner W.C, Ph.D., the Veteran reported anxiety, depression and panic disorder without agoraphobia.  He also expressed that his PTSD caused issues with driving, limited him socially and caused conflict with his spouse.  The Veteran reported that he had a limited support system but considered his wife his only source of help and support.  He worked and reported no difficulties handling the stresses and demands of work.  He reported, however, that in his position he was more withdrawn, easily irritable and had a low frustration tolerance.  Although he struggled socially, he believed he was able to complete his job and he reported that he had no problems appropriately interacting with his supervisors or co-workers. 

The Veteran described having recurrent nightmares, anxiety, hyperarousal, avoidance, difficulty concentrating, hypervigilance and exaggerated startle response.  He also described symptoms of panic disorder and depression.  Examination revealed the Veteran was alert, oriented and cooperative.  His anxiety level was appropriate, his mood was mellow, speech normal and affect was constricted.  He was oriented and noted to be a good historian with an unimpaired procedural memory.  His concentration was moderately impaired but insight and judgment were satisfactory.  W.C. found that the Veteran's symptoms of anxiety, depression, posttraumatic stress disorder, and chronic pain caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A GAF score of 45 was assigned.  

In an August 2013 VA outpatient treatment record, it was noted that the Veteran's medication was increased and that the Veteran reported that his mood was more elevated and his irritability and anxiety minimized.  He was noted to have less frequent PTSD symptoms but he still had" thrashing about at night with PTSD related nightmares."  He reported no new psychosocial stressors and a
good relationship with his wife.  He denied suicidal or homicidal ideation, and symptoms of mania or psychosis.  His mental examination was essentially normal.   A GAF score of 55 was assigned.  

The above findings do not justify an evaluation higher than 30 percent.  To that end, the Veteran generally reports having a good marriage and a couple of friends.  He participates in recreational activities to include fishing, going to the beach with family and camping.  The above demonstrates an ability to establish and maintain effective relationships.  While he reports more withdrawal, irritability and low frustration in his position at work, he expressed that he was able to complete his job and had no problems interacting with coworkers or his supervisors.  

The Board acknowledges the notation of occasional suicidal and homicidal thoughts, and episodes of violence.  The Board notes, however, that when questioned about his suicidal thoughts in September 2005, the Veteran expressed that he thought about it sometimes but never tried to follow through as he recognized the consequences for behavior.  Despite admitting to suicidal thoughts with a plan in January 2009, he denied such thoughts in May 2010 and April 2013.  It is also noted that while he had an anger outburst in July 2012 with his neighbor resulting in his arrest and subsequent home confinement, examinations during this time are essentially normal for insight, judgment, orientation, speech, grooming and intelligence.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that the Veteran's global assessment of functioning scores ranged from 45 to 68 which are indicative of mild to serious symptoms.  In the view of the Board, the global assessment of functioning scores is consistent with symptoms of no more than a 30 percent rating.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of difficulty in establishing and maintaining effective work and social relationships.  The Veteran is competent to report his symptoms and he has presented pertinent testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The Board has also considered the lay statements of record which discuss the Veteran's social and occupational limitations and his symptoms to include anxiety, anger, recurrent nightmares, hyperarousal, avoidance, difficulty concentrating, hypervigilance and exaggerated startle response.  

The Board finds, however, that neither the lay statements nor the medical evidence shows the Veteran's symptoms are persistent or rises to the level required for a 50 percent evaluation.  Although the Veteran reports anxiety, anger issues, recurrent nightmares, hyperarousal, avoidance, difficulty concentrating, hypervigilance and exaggerated startle response, such symptoms do not warrant a 50 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan v. Principi, 16 Vet. App. 436.  The manifestations, even when assumed to be credible, preponderate against evidence of occupational and social impairment with reduced reliability and productivity.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  Accordingly, a rating higher than 30 percent for PTSD with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia is denied.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.

Chronic Cervical Spine Strain

The Veteran was granted service connection for chronic cervical spine strain in an August 2006 rating decision.  He was assigned an initial evaluation of 20 percent disabling.  In a June 2014 rating decision, the Veteran was assigned a 30 percent evaluation effective February 27, 2014.  He appeals the initial evaluations assigned.

The Veteran's cervical strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  That Code in turn is governed by the General Rating Formula for Diseases and Injuries of the Spine which provides a 30 percent rating for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Normal cervical spine was shown in February 2005.  In a March 2005 outpatient treatment note, the Veteran reported he began to have neck stiffness and pain in Iraq.  He complained of tightness and pain that radiates from the lower neck to the base of his skull.  He denied any radiation down the upper extremities, although he reported that he had shoulder elbow and finger joint pains.  Chronic cervical pain was diagnosed.  

During the May 2006 VA examination, the Veteran reported pain in the cervical spine all of the time that radiates down towards the arms on the left side more than the right.  He reported stiffness and swelling of the cervical spine.  Examination of the cervical spine revealed no obvious deformities and there were no spasms noted.  There was vague tenderness to palpation.  Range of motion of the cervical spine revealed flexion to 25 degrees which was lacking 20 degrees and unchanged with repetition.  Extension was to 20 degrees which was lacking 25 degrees and unchanged with repetition.  Lateral flexion to the right and left was to 25 degrees which was lacking 10 degrees and unchanged with repetition.  Rotation to the right and left was 70 degrees which was lacking 20 degrees and unchanged with repetition.  There was discomfort expressed with all aspects of range of motion of the cervical spine but there was no loss of motion with repetition.  

The Veteran reported constant cervical spine stiffness and soreness during the October 2009 VA examination.  Range of motion of the cervical spine revealed flexion to 30 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, and left and right lateral rotation to 60 degrees.  There was objective evidence of pain with active motion and repetitive motion but no additional loss of range in motion following repetitive testing.  

During his July 2012 hearing, the Veteran reported neck pain to include difficulty turning his neck from side to side.  He stated that he had pain from his neck to his arms, elbows and wrists.  He also expressed that he had tingling and numbness in his fingers.  

Based on the evidence presented, the Board finds that a rating higher than 20 percent disabling for the Veteran's cervical spine disability is not warranted prior to February 27, 2014.  Although the Veteran complained of pain, stiffness and swelling of the cervical spine during this time, forward flexion of the cervical spine 15 degrees or less and/or favorable ankylosis of the entire cervical spine was not shown during this period.  Rather, forward flexion of the cervical spine was shown to be limited to no less than 25 degrees.  Accordingly, the criteria for a rating higher than 20 percent, i.e. forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, for this time period are not met.

The Board also finds against a rating higher than 30 percent for the Veteran's cervical spine disability since February 27, 2014.  To that end, to warrant a higher rating the evidence must show unfavorable ankylosis of the entire cervical spine.  
During the February 2014 VA examination, the Veteran reported that his neck continued to worsen and that he now had pain in the shoulders.  He complained of constant daily pain and stiffness.  The Veteran reported flare ups.  It was noted that during a flare up his range of motion decreased 60-70 percent.  Examination of the cervical spine revealed flexion and extension to 15 degrees with objective evidence of pain at 10 degrees.  After repetitive testing, flexion and extension was to 15 degrees.  There was no anklyosis of the cervical spine.  

Given the ranges of motion reported above, a rating in excess of 30 percent is not warranted during this period of time.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's ranges of motion findings were commensurate with anything akin to ankylosis.  Rather, the VA examination specifically disclosed that there was no ankyloses of the spine.  As such, the criteria for a rating higher than 30 percent, i.e. unfavorable ankylosis of the entire cervical spine, for this time period are not met.

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the requirements for a higher rating were met during the periods addressed above.  To the extent that the Veteran reported cervical pain during this time, the Board notes that the current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

With regard to neurologic abnormalities, the Board notes that the Veteran reports pain from his neck to his arms, elbows and wrists.  He also expressed that he had tingling and numbness in his fingers.  The February 2014 examination, however, disclosed normal muscle strength and sensory findings.  Reflex examination revealed normal findings for the biceps and triceps but brachioradialis were absent.  He did not have radicular pain and/or signs or symptoms due to radiculopathy.  No neurological problems have been identified and/or diagnosed as being associated with the cervical spine.  The Board also notes that the Veteran does not have any scars related to his cervical spine disability.

The Board has also considered whether the Veteran's service-connected cervical spine disability would warrant a higher rating if rated on the basis of incapacitating episodes for both periods of time.  The Veteran, however, has not reported any incapacitating episodes.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.
 
Hearing Loss 

The Veteran was granted service connection for a bilateral hearing loss disability in an August 2006 rating decision.  He was assigned an initial evaluation of 10 percent disabling.  He appeals the initial evaluation assigned. 

The Veteran's service connected bilateral hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Where there is not total deafness in the service connected ear, the non-service connected ear is rated as normal.  38 C.F.R. § 4.85.

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b).   

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86. 

The May 2006 VA examiner noted that the greatest difficultly in terms of his hearing loss was hearing soft speech.  The May 2006 VA audiological evaluation revealed an average right ear pure tone loss of 37.5 decibels with speech recognition of 98 percent.  This corresponds to a numeric designation of Level I hearing in the right ear. 38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 22.5 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in assigning a 0 percent rating under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII. 

The October 2009 VA audiological evaluation revealed an average right ear pure tone loss of 38.75 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of Level I hearing in the right ear. 38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 25 decibels with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in assigning a 0 rating under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII.

The February 2014 VA audiological evaluation revealed an average right ear pure tone loss of 38.75 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 27.5 decibels with speech recognition of 98 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in assigning a 0 rating under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII.

As shown above, each of the VA audiometric examinations demonstrate that a noncompensable rating for the appellant's bilateral hearing loss must be assigned under the rating schedule.  Furthermore, at no time did the appellant demonstrate an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in either ear.  Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.

During his July 2012 hearing, the Veteran reported difficulty hearing people about to 10 to 12 feet away.  He also reported difficulty hearing people in an environment with a lot of background noise.  The Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  As noted above, the Court has held that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  The evidence in this case shows that the numeric designations do not warrant a compensable evaluation. 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100. 

While the evidence demonstrates that the Veteran has bilateral hearing loss, referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board acknowledges the functional impairments reported by the Veteran.  The Board notes that the February 2014 VA examination included discussion of the Veteran's functional impacts which include difficulty hearing conversations on the job. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to functional impairment, including the Veteran's reports of hearing difficulty while working, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in the presence of background noise.

Neuralgia, Metatarsalgia and Pes cavus with Osteoarthritis of the Feet

The Veteran was granted service connection for neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet in August 2006, and was assigned a 10 percent evaluation.  He appeals the initial evaluation assigned.

The Veteran's neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet is evaluated under Diagnostic Code 5278.  DC 5278 provides for a rating of 20 percent for acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads if the involvement is unilateral.  A 30 percent rating is assignable if the involvement is bilateral.  A 30 percent rating is also assignable for acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity if the involvement is unilateral.  If it is bilateral, a 50 percent rating is assignable.  38 C.F.R. § 4.71a, DC 5278.

Evaluation in May 2004 showed abnormal neurovascular findings of the dorsalis pedis 2/4 and posterior tibial of 0/4 bilaterally.  Neurological findings of the sensory nerves were diminished to include vibratory sensonum intact bilaterally, Achilles reflex 0/5 bilaterally, sharp and dull discrimination diminished right and absent
left, and light touch normal right but diminished left.  The Veteran described his symptoms as burning pain and tingling bilaterally.  Neuralgia feet bilaterally,  metatarsalgia bilaterally, osteoarthritis rear foot subtalar joint and ankles
bilaterally and pes cavus feet bilaterally was diagnosed.  

Normal feet were shown in February 2005.  In a March 2005 outpatient treatment note, the Veteran reported burning, tingling and numbness in the feet.  Tarsal tunnel syndrome bilaterally was diagnosed.  

During the May 2006 VA examination, the Veteran reported constant pain in both feet as well as weakness, fatigability, lack of endurance, burning, tingling, stiffness and sharpness.  He denied swelling, heat, redness, giving away or locking.  As far as the effects on his occupation, he reported that he has to be on his feet a lot on a concrete floor and that makes the burning and the pain even worse.  It impedes his daily activities in that any activity that requires him to be on his feet a lot will make the burning worse he stated.  X rays revealed normal feet.  Multiple views showed no evidence of fracture or arthritic deformity.  No other bony or articular abnormality was seen, and soft tissues were normal.

During the October 2009 VA examination, the Veteran reported that his feet had worsened.  He stated that they felt like there were needles on the balls of his feet and that his feet felt swollen.  Pain, swelling, fatigability, weakness, numbness and lack of endurance were reported.  Examination disclosed tenderness along the ball of the foot but no evidence of painful motion, swelling, instability, weakness and/or other abnormal weight bearing.  There was no limitation of ankle dorsiflexion, dropped forefoot and/or abnormal toe position.  X rays revealed unremarkable examination for the feet.  

During his July 2012 hearing, the Veteran reported foot pain.  He stated that the balls of feet felt like it burned all the time like needles.  

The Veteran reported that his bilateral feet were worse in the February 2014 VA examination.  He reported that he had a constant burning, needles and numbness
of both feet which occasionally interfere with his sleep once or twice a week.  The examiner noted that the bilateral feet appeared grossly normal in appearance.  It was noted that he responded "inconsistently incorrect to sharp/dull of bilateral feet."  All
of bilateral MTPs were tender to palpation and the arch of feet were not tender.  He could not appreciate vibration sense of right hallux and 5th toe but he could correctly appreciate vibration sense of the left foot.  He responded correctly to light touch of bilateral lower extremities.  

The above findings are against a rating higher than 20 percent for the Veteran's foot disability.  While examinations show that the Veteran has claw foot, there is no showing of limitation of ankle dorsiflexion, dropped forefoot and/or abnormal toe position.  As such, a higher disability rating is not warranted under Diagnostic Code 5278.  The Board acknowledges the Veteran's May 2008 argument that each foot should be rated separately.  The Board finds, however, separate compensable ratings are not in order.  To award a separate rating under DC 5278 for the same symptom would be impermissible pyramiding.  See 38 C.F.R. § 4.14.

Residuals of Left Hand Fractured Second Metacarpal
	
The Veteran was granted service connection for residuals of left hand fractured second metacarpal in an August 2006 rating decision, and was assigned an initial noncompensable evaluation.  He appeals the evaluation assigned.

The Veteran's disability is rated under Diagnostic Codes 5299-5229.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  

Diagnostic Code 5229 provides ratings for limitation of motion of the index finger or of the long finger and provides a 10 percent rating for limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  

During the May 2006 VA examination, the Veteran reported that he is right-hand dominant and that he fractured his left hand while he was in the Army.  He reported that he cannot make a full fist or touch his fingers to his hands.  He had a knot around the area of the second digit and his second and third fingers felt very stiff.  He had occasional numbness in the left hand.  

Examination of the left hand and wrist revealed no obvious deformities. 
Grip strength was 80 pounds in the right hand and 50 pounds on the left hand.  
He had normal finger-to-thumb opposition on the left hand but finger-to midpalm
opposition and fist formation was lacking 1 cm with all four digits (second through fifth).  X rays revealed there was a healed fracture of the second metacarpal but the hand was otherwise intact with no evidence of significant degenerative change or arthropathy.  Soft tissues were normal.  

During the October 2009 VA examination, the Veteran reported stiffness and achiness in the left hand, and decreased grip in the hand.  A history was noted of decreased left hand strength and dexterity, and left second metacarpal pain and stiffness.  Examination revealed no objective evidence of pain with active motion of the index finger.  Extension of the DIP, PIP and MP joints were normal.  There was no gap between the index finger and proximal transverse crease of the hand on maximal flexion of finger.  There was also no gap between the thumb pad and the fingers.  Following repetitive testing, there was no objective evidence of pain or additional limitation of motion.  Grip strength for the left hand was 40 pounds.  
X rays showed prior healed second metacarpal shaft fracture, otherwise
unremarkable examination of the left hand.  

During his July 2012 hearing, the Veteran reported it was hard to pick up small objects such as change and holding things such as a hammer.  

The Veteran reported left hand pain and stiffness in the February 2014 VA examination.  He also complained of swelling in the morning a couple times a week.  The Veteran reported flare ups impact the function of the hand.  It was noted that with the last flare-up his range of motion was decreased by half.  Flexion of left index MCP flexion during a flare-up would be 30, PIP-22 and DIP-17.  Examination revealed a gap between the thumb pad and the fingers of less than one inch with pain.  It was noted that painful motion began at extension of more than 30 degrees.  After repetitive use, there was pain on movement and less movement than normal.  Hand grip was normal and there was no ankloysis of the fingers.  

Here, VA examination has shown objective evidence of decreased strength of the left hand and painful motion of the long and index finger that began at extension of more than 30 degrees, i.e. he was unable to extend his finger fully, painful extension began at 31 degrees or more of flexion.  Accordingly, a rating of 10 percent for residuals of left hand fractured second metacarpal is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Board notes that a 10 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 5229.  The Board has considered other Diagnostic Codes but has found none that would permit a higher evaluation.  To that end, as there is no evidence of ankylosis or amputation of the index finger, Diagnostic Codes 5225 and 5153 are not for application.

All Claims 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain and other functional impairments, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy is granted.  

Entitlement to an initial evaluation higher than 30 percent for tension headaches is denied.  

Entitlement to an initial uniform evaluation of 30 percent, but no higher, for PTSD with major depressive disorder, generalized anxiety disorder and panic disorder without agoraphobia is granted.  

Entitlement to an initial evaluation higher than 20 percent for chronic cervical spine strain prior to February 27, 2014 is denied.  

Entitlement to an initial evaluation higher than 30 percent for chronic cervical spine strain since February 27, 2014 is denied.  

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.  

Entitlement to an initial evaluation higher than 10 percent for neuralgia, metatarsalgia and pes cavus with osteoarthritis of the feet is denied.  

Entitlement to an initial 10 percent evaluation for residuals of left hand fractured second metacarpal is granted.  





REMAND

The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

In light of the Veteran's lay statements of record and the VA examinations showing that the Veteran's lumbar spine, left hand, cervical spine, headaches, foot disability and hearing loss disability impact his ability to work, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, the Veteran has not been afforded an examination to determine what impact, if any, his service connected disabilities either singly or cumulatively have on his ability to maintain employment.  On remand, the Veteran should be afforded such an examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The examiner is to be provided access to Virtual VA and VBMS.  All findings should be reported in detail and all functional impairment caused by the service connected disorders should be detailed.  A complete rationale for all opinions should be provided.

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


